Name: Commission Regulation (EEC) No 1611/88 of 9 June 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 6 . 88 Official Journal of the European Communities No L 146/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1611/88 of 9 June 1988 amending Regulation (EEC) No 3938/87 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients and rates required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (*), and in particular Articles 6a (2) and 9 (2) thereof, Having regard to Council Regulation (EEC) No 1678/ 85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regu ­ lation (EEC) No 887/88 (4), Whereas the monetary compensatory amounts intro ­ duced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 3938/87 (s), as last amended by Regulation (EEC) No 1550/88 (*); Whereas Commission Regulation (EEC) No 3153/85 (7)&gt; as last amended by Regulation (EEC) No 3770/87 ('), lays down the rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded pursuant to Regulation (EEC) No 3153/ 85 in the period 1 to 7 June 1988 for the pound sterling, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85 , adjusted the monetary compensatory amounts applicable for the United Kingdom in all sectors ; whereas, as regards Portugal, the provisions of Article 9 (2) should not be applied where the previous gap was fixed in accordance with the first indent of Article 5 (3) (a) and the new monetary gap to be applied exceeds the limits laid down in that Article ; whereas the trend in the monetary gap applicable to olive oil in the reference period therefore requires a change to  1,1 points in the monetary gap to be used ; whereas, pursuant to Article 8 of Regulation (EEC) No 3153/85, the monetary compensatory amounts are to be updated for sugar and certain processed products , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3938/87 is hereby amended as follows : 1 . The column 'United Kingdom' in Parts 1 , 2 , 3 , 4, 5, 7, 8 , 9 and 10 of Annex I is hereby replaced by that given in Annex I to this Regulation. 2 . The column 'Portugal' in Parts 7, 8 and 10 of Annex I is hereby replaced by that given in Annex I to this Regulation. 3 . Annexes II and III are replaced by Annexes II and III to this Regulation. Article 2 This Regulation shall enter into force on 13 June 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 June 1988 . For the Commission Frans ANDRIESSEN Vice-President 1) OJ No L 164, 24 . 6 . 1985, p. 6 . J) OJ No L 182, 3 . 7 . 1987, p. 1 . J) OJ No L 164, 24. 6 . 1985, p. 11 . 4) OJ No L 88 , 1 . 4 . 1988 , p . 6 . s) OJ No L 372, 31 . 12 . 1987, p . 1 . 4) OJ No L 139, 4 . 6 . 1988 , p . 28 . 7) OJ No L 310, 21 . 11 . 1985, p . 4 . ') OJ No L 355, 17 . 12 . 1987, p . 16 . No L 146/2 Official Journal of the European Communities 13 . 6 . 88 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc li \  1 000 kg  0709 90 60 Il 13,831 0712 90 19 IIIIIl 13,831 1001 10 10 II 22,476 1001 10 90 IIII 22,476 1001 90 91 l 13,831 1001 90 99 II 13,831 1002 00 00 ||lil 13,140 1003 00 10 IIIl 13,140 1003 00 90 || l 13,140 1004 00 10 \ IlI 12,640 1004 00 90 ||Ill 12,640 1005 10 90 \ 13,831 1005 90 00 II l 13,831 1007 00 90 \ Il\ 13,140 1008 20 00 Il 13,140 1101 00 00 \ \ l 16,769 1102 10 00 I Ill 15,800 1102 20 10 l I 19,364 1102 20 90 \ I 6,224 1102 90 10 \ l 13,402 1102 90 30 \ l 12,893 1102 90 90 1 7285 \ 13,402 1 7286 l 13,402 1103 11 10 l l 29,710 1103 11 90 \ I 18,110 1103 12 00 \ I 17,696 1103 13 11 2 7287 I 20,055 1103 13 19 3 7288 I 18,847 3 7289 l 20,055 1103 13 90 \ 14,108 1103 19 10 \ I 13,402 1103 19 30 \ \ 18,395 1103 19 90 1 7285 I 13,402 1 7286 \ 13,402 1103 21 00 I 14,108 1103 29 10 I 13,402 1103 29 20 \ 13,402 Official Journal of the European Communities13 . 6 . 88 No L 146/3 Positive Negative CN-code NotesTable Additionalcode Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 10 1104 29 30 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00  1 000 kg  12,893 14,108 13,402 13,402 13,402 18,395 12,893 22,753 14,108 13,402 15,214 13,402 13,402 13,402 18.395 21,023 13,402 12,893 17,696 12,893 12,893 14,108 14,108 14,108 13,402 13,402 14,108 13,402 13,402 13,402 14,108 13,402 14,108 13,402 13,402 13.402 10,374 4,149 24,620 18.396 23,388 17,476 20,366 21.403 21,403 1 1 1 1 1 1 5 5 7285 7286 7285 7286 7290 7291 7292 7293 7290 7291 7292 7293 7285 7286 7294 7295 O C) No L 146/4 Official Journal of the European Communities 13 . 6 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pea Portugal Esc - 1 000 - 1108 12 00 ¢ 5 7294 O 19,627 5 7295 O 19,627 1108 13 00 6 7296 0) 19,627 6 7297 C) 19,627 1108 14 00 5 7294 O 19,627 5 7295 19,627 1108 19 90 5 7294 C) 19,627 l 5 7295 O l 19,627 1109 00 00 29,129 1702 30 91 7 7318 25,606 1702 30 99 7 7318 19,627 1702 40 90 I lil 19,627 1702 90 50 l I 19,627 1702 90 75 \ l 26,776 1702 90 79 \ l l 18,717 2106 90 55 l I I 19,627 2302 10 10 1 7622  1 7623 I 5,712 2302 10 90 \ \ I 11,833 2302 20 10 \ l I 5,712 2302 20 90 I 11,833 2302 30 10 I l l 5,712 2302 30 90 \ I 12,241 2302 40 10 l I 5,712 2302 40 90 \ I 12,241 2303 10 11 \ I 25,996 2309 10 11 2 7624 (J)  2 7625 O 1,660 2309 10 13 3 7541 oo  3 7542 OO 12,609 3 7543 (2)(3) 25,219 l 3 7544 oo  3 7545 oo 3,985 3 7546 oo 7,969 3 7547 oo  3 7548 oo 24,424 3 7549 oo 48,848 3 7550 oo | 1,660 3 7551 oo 14,269 3 7552 oo 26,879 3 7626 oo 1,660 3 7627 oo 5,645 3 7628 oo 9,629 3 7629 oo 1,660 3 7630 oo 26,084 13 . 6 . 88 Official Journal of the European Communities No L 146/5 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I  1 000 kg - 2309 10 13 3 7631 00 50,508 2309 10 31 2 7624 o  2 7625 o 5,256 2309 10 33 3 7541 oo l  \ 3 7542 oo 12,609 3 7543 oo \ 25,219 3 7544 oo  3 7545 oo l 3,985 l 3 7546 oo l 7,969 I 3 7547 oo  3 7548 oo 24,424 3 7549 oo l 48,848 I 3 7550 oo 5,256 3 7551 00 \ \ 17,865 \ 3 7552 oo 30,475 3 7626 oo 5,256 3 7627 oo l 9,241 3 7628 oo 13,225 3 7629 oo 5,256 3 7630 oo \ \ 29,680 3 7631 oo I 54,104 2309 10 51 2 7624 o l  2 7625 o 10,373 2309 10 53 3 7541 oo  \ 3 7542 oo 12,609 l 3 7543 oo 25,219 l 3 7544 oo  &gt; 3 7545 oo 3,985 3 7546 oo 7,969 3 7547 oo  3 7548 oo 24,424 3 7549 oo 48,848 3 7550 oo 10,373 3 7551 oo l 22,982 I 3 7552 oo 35,592 l 3 7626 oo 10,373 3 7627 oo I 14,358 3 7628 )f) 18,342 \ 3 7629 oo 10,373 I 3 7630 oo I 34,797 I 3 7631 oo 59,221 2309 90 31 2 7624 o  2 7625 o 1,660 2309 90 33 3 7541 oo l  3 7542 oo 12,609 No L 146/6 Official Journal of the European Communities 13 . 6 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  1 000 kg - 2309 90 33 3 7543 (2X'L | l 25,219 3 7544 OO \  3 7545 (2X') 3,985 3 7546 oo 7,969 3 7547 oo  3 7548 oo 24,424 3 7549 oo 48,848 3 7550 oo 1,660 \ 3 7551 oo 14,269 3 7552 oo 26,879 3 7626 oo \ 1,660 3 7627 oo 5,645 3 7628 oo 9,629 3 7629 00 1,660 l 3 7630 oo 26,084 3 7631 oo 50,508 2309 90 41 2 7624 o  2 7625 o 5,256 2309 90 43 3 7541 oo  3 7542 oo 12,609 3 7543 oo 25,219 3 7544 oo  3 7545 oo 3,985 3 7546 oo 7,969 l 3 7547 oo  \ 3 7548 oo 24,424 3 7549 oo 48,848 3 7550 oo 5,256 3 7551 oo 17,865 3 7552 oo 30,475 3 7626 oo 5,256 3 7627 oo 9,241 3 7628 oo 13,225 3 7629 oo 5,256 3 7630 oo 29,680 / 3 7631 oo 54,104 2309 90 51 2 7624 o  l 2 7625 o 10,373 2309 90 53 3 7541 oo  3 7542 oo 12,609 \ 3 7543 oo 25,219 3 7544 oo .  3 7545 oo 3,985 3 7546 oo 7,969 3 7547 oo  ' 13 . 6 . 88 Official Journal of the European Communities No L 146/7 Positive Negative CN-code Tabe Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2309 90 53  1 000 kg - 24,424 48,848 10,373 22,982 35,592 10,373 14,358 18,342 10,373 34,797 59,221 3 3 3 3 3 3 3 3 3 3 3 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 7631 OC oc OC oc oc oc oc oc oc oc oc (') When completing the customs formalities , the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85 , the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading. No L 146/8 Official Journal of the European Communities 13 . 6 . 88 PART 2 SECTOR PIGMEAT Monetary compensatory amounts , CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  100 kg  0103 91 10 II 1,888 0103 92 11 || II\ 1,606 0103 92 19 || 1,888 0203 1 1 10 liIl 2,455 0203 12 11 IlIIIl 3,560 0203 12 19 ||li 2,750 0203 19 11 II\ 2,750 0203 19 13 || 3,977 0203 19 15 || 2,136 0203 19 55 3 7039 Il 3,977 l 3 7054 2,750 0203 19 59 \ Il 2,750 0203 21 10 II 2,455 0203 22 11 I l 3,560 0203 22 19 |1 2,750 0203 29 1 1 l \ I 2,750 0203 29 13 \ ||II 3,977 0203 29 15 \ 2,136 0203 29 55 3 7039 l 3,977 3 7054 2,750 0203 29 59 \ \ \ 2,750 0209 00 1 1 \ \ 0,982 0209 00 19 l I 1,080 0209 00 30 \ \ l 0,589 0210 11 11 l l 3,560 0210 11 19 l \ \ 2,750 0210 11 31 l l 6,923 0210 11 39 I \ 5,450 0210 12 11 \ \ 2,136 0210 12 19 l \ 3,560 0210 19 10 \ 3,142 0210 19 20 3,437 0210 19 30 2,750 0210 19 40 \ 3,977 0210 19 51 3 7039 3,977 3 7054 2,750 0210 19 59 2,750 0210 19 60 \ 5,450 0210 19 70 6,849 13 . 6. 88 Official Journal of the European Communities No L 146/9 Positive Negative Germany Portugal CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc 7039 7054 C 0210 19 81 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 7319 7322 7319 7322 oo ex2) ex2) 1602 42 10 3 3 1 1 1 1 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 3 1 1 1602 49 11  100 kg - 6,923 3,560 3,560 3,437 5,769 4,615 3,928 3,142 2,750 3,191 3,560 6,015 3,682 2,750 5,033 3,437 3,560 6,015 3,437 2,750 5,033 3,437 2,750 5,033 3,437 2,750 3,314 2,651 2,750 2,209 1,645 3,191 3,314 1,645 1602 49 13 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 (l) The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . (') If composite food preparations (including prepared dishes) containing sausages are classified under heading No 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin, which make part of these prep ­ arations. No L 146/ 10 Official Journal of the European Communities 13 . 6 . 88 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative Germany PortugalCN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr lit FF Dr £ Irl PtaDM Esc 100 kg live weight ( 1 ) o o 0 4,014 4,014 4,014 4,014 4,014 ¢ 100 kg net weight - O 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 11 0201 20 19 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 O 7014 7018 7019 7014 7018 7019 7,626 7,626 7,626 7,626 6,101 6,101 9,151 9,151 6,101 10,436 6,783 6,783 1,085 1,085 5,427 1,696 1,696 8,479 5,427 8,479 8,479 1,696 8,479 10,436 8,479 6,101 8,710 8,710 8,710 8,710 5,218 3,492 3,492 O 0 O OO O 7034 7038 1 1 1 1 1 1 2 2 4 4 4 4 7330 7331 7332 7332 13. 6 . 88 Official Journal of the European Communities No L 146/ 11  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this subheading is subject to the production of a certificate issued on conditions laid down by the competent auth ­ orities of the European Communities. (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent auth ­ orities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied : No L 146/ 12 Official Journal of the European Communities 13 . 6 . 88 PART 4 SECTOR EGGS AND POULTRY Monetary compensatory amounts Positive Negative CN-code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain PortugalNether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 100 pieces ¢ 0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 0,336 0,979 0,336 - 100 kg  1,458 2,372 2,249 1,603 2,344 1,832 2,083 2,270 2,290 2,510 2,791 3,389 3,765 3,213 3,513 3,349 2,083 2,270 2,290 2,510 3,389 3,765 3,213 3,513 3,349 6,174 2,496 1,901 1,316 3,437 3,229 5,850 1,316 4,809 2,761 U. 6. 88 Official Journal of the European Communities No L 146/ 13 Positive Negative Denmark France Greece Ireland CN-code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Italy Spain PortugalNether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 0207 39 35 0207 39 37 0207 39 41 . 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  1,901 1,316 3,664 1,718 3,092 5,850 1,316 7,377 6,174 4,142 3,864 3,684 1,901 1,316 5,270 3,437 5,094 3,229 4,831 5,850 1,316 6,174 2,496 1,901 1,316 3,437 3,229 5,850 1,316 4,809 2,761 1,901 1,316 3,664 1,718 3,092 5,850 1,316 7,377 6,174 4,142 3,864 3,684 1,901 1,316 No L 146/ 14 Official Journal of the European Communities 13 . 6 . 88 Positive Negative CN-code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spam PortugalNether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  5,270 3,437 5,094 3,229 4,831 5,850 1,316 2,925  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 0,699 0,240  100 kg  2,113 9,889 4,311 4,607 9,551 2,451 4,580 6,434 6,167 6,434 8,579 1,162 8,579 1,162 2 2 2 2 2 2 7323 7324 7323 7324 7323 7324 13 . 6 . 88 Official Journal of the European Communities No L 146/15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc I II||Il - 100 kg ­ 0401 1 7058 a + c 0402 10 11 IIII 12,215 0402 10 19 2 7059 6,303 2 7074 \  2 7078 II 1,991 . 2 7079 Il 12,215 0402 10 91 3 7089 IlI d+f 0402 10 99 3 7089 d + f 0402 21 1 7058 a+c 0402 29 1 7058 II a + c+f 0402 91 1 7058 Il a+ c 0402 99 1 7058 a + c + f 0403 10 11 1 7058 \ a+ c 0403 10 13 1 7058 a + c 0403 10 19 1 7058 a+ c 0403 10 31 1 7058 II a + c + f 0403 10 33 1 7058 III a + c + f 0403 10 39 1 7058 I a+c + f 0403 90 1 1 4 7093 \ 6,303 4 7094 Il  4 7097 II 12,215 0403 90 13 5 7098 II 6,303 5 7099 II  5 7114 a + c 0403 90 19 il 7058 a + c 0403 90 31 I 7089 III d + f 0403 90 33 1 7058 a + c+ f 0403 90 39 1 7058 a + c + f - 0403 90 51 11 7058 a + c 0403 90 53 1 7058 II a+c 0403 90 59 1 7058 a+ c 0403 90 61 1 7058 a + c+ f 0403 90 63 1 7058 \ a + c+ f 0403 90 69 1 7058 a + c+ f 0404 90 11 1 7058 I I a + c 0404 90 13 1 7058 l a + c 0404 90 19 1 7058 \ a + c 0404 90 31 1 7058 \ a + c , ' 0404 90 33 1 7058 \ a + c No L 146/ 16 Official Journal of the European Communities 13 . 6 . 88 CN-code Table Additionalcode Notes Positive Negative Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal DM F1 £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  a+ C a + c + f a + c + f a+c+f a+ c + f a + c + f a + c + f 3,431 3,517 7,870 8,067 11,988 12,288 30,711 31,478 0,622 0,637 . 21,445 21,981 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 1 1 1 1 1 1 1 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 6 7 7 7 7 7 7 7 7 7 7 7 8 8 9 9 7058 7058 7058 7058 7058 7058 7058 7118 7119 7134 7138 7139 7154 7158 7159 7174 7178 7189 7193 7194 7197 7198 7199 7214 7218 7219 7222 7223 7225 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 b x coef b x coef b x coef b x coef b x coef b 15,188 17,787 10,442 13,926 4,746 7,068 17,787 13,926 7,068 17,787 24,021 6,403 13 . 6. 88 Official Journal of the European Communities No L 146/ 17 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc : L  100 kg ­ 0406 30 10 9 7237 9,400 9 7238 13,690 9 7239 Il 16,236 0406 30 31 9 7235 II  9 7236 Il 6,403 9 7237 Il 9,400 9 7238 13,690 0406 30 39 9 7235  1 9 7236 II\ 6,403 9 7237 Il 9,400 9 7238 \ 13,690 9 7239 16,236 0406 30 90 IIII 16,236 0406 40 00 10 7240 IlI  10 7241 16,893 0406 90 11 11 7242 13,926 11 7243  11 7244 15,188 11 7245 17,787 11 7246 II 10,442 11 7247 II 13,926 0406 90 13 12 7248 I  12 7249 II 13,926 12 7250 l 20,829 0406 90 15 12 7248 I  l 12 7249 II 13,926 12 7250 I 20,829 0406 90 17 12 7248 \  12 7249 \ 13,926 12 7250 l 20,829 0406 90 19 l I l  0406 90 21 13 7251 I  13 7252 I 19,132 0406 90 23 14 7254 I  14 7255 I 15,188 14 7256 I 17,787 14 7257 I 10,442 14 7258 I 13,926 0406 90 25 14 7254 I  14 7255 l 15,188 14 7256 \ 17,787 14 7257 \ 10,442 I 14 7258 I 13,926 0406 90 27 14 7254 I  14 7255 l 15,188 No L 146/ 18 Official Journal of the European Communities 13 . 6 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ : Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  loo Ã Ã µ ­ 0406 90 27 14 7256 II Ã7,787 14 7257 10,442 14 7258 13,926 0406 90 29 14 7253  14 7254  14 7255 15,188 14 7256 l 17,787 14 7257 10,442 14 7258 l l 13,926 0406 90 31 14 7253 \  14 7254 l l  14 7255 \ 15,188 14 7256 \ 17,787 14 7257 l I 10,442 14 7258 I 13,926 0406 90 33 14 7253 l  \ 14 7254 \ \  14 7255 \ 15,188 14 7256 I l 17,787 14 7257 I 10,442 14 7258 l 13,926 0406 90 35 15 7259 I  \ 15 7274 I \ 15,188 * 15 7277 I 17,787 15 7278 I 10,442 15 7279 I 13,926 0406 90 37 15 7259 I  15 7274 I 15,188 I 15 7277 I \ 17,787 15 7278 I 10,442 15 7279 13,926 0406 90 39 14 7254 I  14 7255 I 15,188 \ 14 7256 17,787 l 14 7257 I 10,442 14 7258 I 13,926 0406 90 50 14 7253 I  14 7254 I  I 14 7255 I l 15,188 14 7256 17,787 14 7257 10,442 14 7258 13,926 0406 90 61  0406 90 63  0406 90 69 l 24,021 13 . 6 . 88 Official Journal of the European Communities No L 146/ 19 Positive Negative Germany Denmark Italy France Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc - 100 kg - 15,188 17,787 10,442 13,926 15,188 17,787 10,442 13,926 15,188 17,787 10,442 13,926 15,188 17,787 10,442 13,926 15,188 17,787 10,442 13,926 15,188 17,787 10,442 13,926 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 0406 90 89 0406 90 91 7 7 7 7 7 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 15 14 14 14 14 14 14 7 7 7 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 15,188 17,787 10,442 13,926 15,188 17,787 10,442 13,926 4,746 7,068 No L 146/20 Official Journal of the European Communities 13 . 6 . 88 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr : Italy Lit France FF Greece Df Ireland £ Irl Spain Pta Portugal Esc II I  100 kg - 0406 90 93 7 7226 liI  7 7231 li 4,746 7 7232 II 7,068 0406 90 97 7 7226 II  7 7228 II 17,787 7 7230 13,926 7 7232 II 7,068 0406 90 99 7 7226 l  7 7228 17,787 7 7230 Il 13,926 7 7232 l 7,068 2309 10 15 4 7553 I 1,261 4 7554 2,522 4 7555 3,783 4 7556 I 4,728 4 7557 5,296 4 7558 II 5,674 4 7559 0,398 4 7569 0,797 4 7573 I 1,195 4 7574 1,494 4 7577 1,674 4 7578 \ 1,793 4 7579 2,442 I 4 7580 l 4,885 4 7581 \ 7,327 4 7582 \ 9,159 4 7583 l 10,258 4 7584 10,991 2309 10 19 4 7553 l 1,261 \ 4 7554 I 2,522 l 4 7555 l 3,783 4 7556 l 4,728 4 7557 \ 5,296 \ 4 7558 l l 5,674 4 7559 \ 0,398 4 7569 \ 0,797 4 7573 l l 1,195 4 7574 l 1,494 4 7577 \ 1,674 4 7578 \ 1,793 4 7579 l 2,442 l 4 7580 \ 4,885 4 7581 l 7,327 4 7582 \ 9,159 13 . 6 . 88 Official Journal of the European Communities No L 146/21 CN-code Table Additionalcode Notes Positive I Negative '5 - : Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark ri Dkr Italy' - Lit i Francie i ¢ ' FF i 1 . Greece Pr Ireland . £ Irl Spain , Pta Portugal Esc I  100 kg j 2309 10 19 : 4 7583 10,258 l 4 7584 10,991 2309 10 39 4 7553 1,261 4 7554 2,522 4 7555 3,783 4 7556 4,728 4 7557 5,296 \ 4 7558 5,674 4 7559 0,398 4 7569 \ 0,797 4 7573 \ 1,195 4 7574 \ 1,494 4 7577 \ 1,674 4 7578 \ 1,793 4 7579 \ 2,442 4 7580 \ 4,885 4 7581 \ 7,327 4 7582 \ 9,159 l 4 7583 \ 10,258 4 7584 \ 10,991 2309 10 59 4 7553 \ 1,261 4 7554 \ 2,522 4 7555 3,783 4 7556 4,728 4 7557 5,296 4 7558 5,674 4 7559 0,398 4 7569 I 0,797 4 7573 1,195 4 7574 ll 1,494 4 7577 Il 1,674 4 7578 1,793 4 7579 2,442 4 7580 4,885 4 7581 II 7,327 l 4 7582 9,159 4 7583 II 10,258 4 7584 \\ 10,991 2309 10 70 4 7553 II 1,261 4 7554 Il 2,522 4 7555 Il 3,783 4 7556 \I 4,728 4 7557 II 5,296 4 7558 II 5,674 4 7559 0,398 No L 146/22 Official Journal of the European Communities 13 . 6 . 88 CN-code Table Additionalcode Positive Negative Notes Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc \ li II  100 kg ­ 2309 10 70 4 7569 0,797 4 7573 IlL 1,195 4 7574 II 1,494 4 7577 LI 1,674 4 7578 l 1,793 4 7579 III 2,442 l 4 7580 l 4,885 4 7581 7,327 4 7582 \ 9,159 4 7583 \ 10,258 4 7584 \ 10,991 2309 90 35 4 7553 l 1,261 4 7554 I 2,522 4 7555 I 3,783 4 7556 \ 4,728 4 7557 l 5,296 4 7558 \ 5,674 4 7559 I 0,398 \ 4 7569 l 0,797 4 7573 I 1,195 4 7574 I 1,494 4 7577 \ 1,674 4 7578 I 1,793 4 7579 I 2,442 l 4 7580 \ 4,885 4 7581 I 7,327 4 7582 I 9,159 4 7583 \ 10,258 4 7584 l 10,991 2309 90 39 4 7553 1,261 4 7554 2,522 4 7555 \ 3,783 \ 4 7556 4,728 4 7557 5,296 4 7558 5,674 4 7559 0,398 4 7569 0,797 4 7573 1,195 4 7574 1,494 4 7577 1,674 4 7578 1,793 l 4 7579 I 2,442 4 7580 4,885 4 7581 7,327 4 7582 9,159 13 . 6 . 88 Official Journal of the European Communities No L 146/23 CN-code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc li  100 kg - 2309 90 39 4 7583 10,258 4 7584 10,991 2309 90 49 4 7553 Il 1,261 4 7554 Il 2,522 4 7555 \ 3,783 4 7556 4,728 4 7557 5,296 4 7558 5,674 ' 4 7559 0,398 4 7569 0,797 4 7573 1,195 4 7574 1,494 4 7577 \ 1,674 4 7578 l l 1,793 4 7579 \ 2,442 4 7580 l 4,885 4 7581 l I l 7,327 4 7582 \ 9,159 4 7583 l 10,258 4 7584 l 10,991 2309 90 59 4 7553 l 1,261 4 7554 \ 2,522 4 7555 l 3,783 4 7556 \ 4,728 4 7557 l 5,296 4 7558 I 5,674 4 7559 I 0,398 4 7569 l 0,797 4 7573 l 1,195 4 7574 I 1,494 4 7577 l 1,674 4 7578 I 1J793 4 7379 \ 2,442 4 7580 l 4,885 4 7581 l 7,327 \ 4 7582 9,159 4 7583 10,258 4 7584 l 10,991 2309 90 70 4 7553 1,261 4 7554 I l 2,522 4 7555 3,783 4 7556 4,728 4 7557 I l 5,296 l 4 7558 5,674 4 7559 0,398 No L 146/24 Official Journal of the European Communities 13 . 6 . 88 Positive Negative Germany Spain PortugalCN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark - -- j Italy Frasee Greece Ireland Bfrs/Lfrs DL Lit FF Dr £ IrlDM Pta Esc 2309 90 70 4 4 4 4 4 4 4 4 4 4 4 - 100 kg  0,797 1,195 1,494 1,674 1,793 2,442 4,885 7,327 9,159 10,258 10,991 7569 7573 7574 7577 7578 7579 7580 7581 7582 7583 7584 ¢ °/o milk fat/100 kg product - a b 0,240 0,263 % non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 0,104 % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product  0,122d  % sucrose/ 100 kg product - f 0,048 Annex For certain milk products , falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose , contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates have been added, and where this is the case , the actual content by weight of these products and the lactose content of the addedwhey. 13 . 6 . 88 Official Journal of the European Communities No L 146/25 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  Table Additionalcode Notes 3 7334 3 7335 \ 3 7334 o 3 7335 \ 3 7334 3 7335 II 3 7334 o 3 7335 Il 4 7337 o 5 7340 5 7340 \ 5 7340 5 7340 5 7340 I 8 7345 o 8 7346 o 8 7347 o 5 7340 I 9 7349 0 9 7350 o 9 7351 o 10 7353 o 8 7345 (') 8 7346 o 8 7347 o 5 7419 6 7423 o 6 7424 o 6 7425 o 1701 11 1G 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59  100 kg of dry matter   % sucrose content and 100 kg net -  100 kg of dry matter   % sucrose content and 100 kg net - 4,050 4,050 4,050 4,050 4,050 4,050 4,050 4,050 4,848 4,848 4,848 4,848 4,848 4,848 0,0485 0,0485 0,0485 4,848 0,0485 0,0485 0,0485 0,0485 0,0485 0,0485 0,0485 4,848 0,0485 0,0485 0,0485 691,24 691,24 691,24 691,24 691,24 691,24 691,24 691,24 906,71 906,71 906,71 959,13 959,13 959,13 9,067 9,067 9,067 959,13 9,067 9,067 9,067 9,067 9,067 9,067 9,067 959,13 9,067 9,067 9,067  100 kg of dry matter   % sucrose content and 100 kg net - No L 146/26 Official Journal of the European Communities 13 . 6 . 88 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regu ­ lation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 in the case of exports . 13 . 6. 88 Official Journal of the European Communities No L 146/27 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Denmark Italy France Greece Ireland Spam PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  10,993 12,542 18,069 2,857 10,993 12,542 18,069 2,857 2,967 2,967 2,881 2,881 3,241 3,241 571,23 571,23 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 1Q 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1 2 2 2 2 1 2 1 1 1 1 1 2 1 3 3 3 1 1 3 1 No L 146/28 Official Journal of the European Communities 13 . 6 . 88 Positive Negative Germany Denmark Italy Greece Ireland Spain PortugalCN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £ France FFDM Bfrs/Lfrs Dkr Lit Dr £ Irl Pta Esc  100 kg  2,887 2,887 2,438 2,887 3 3 2 3 2 1 1 1 1 1 1 1 3 3 3 1 1 1 1 3 3 3 3 4 4 3 2 7633 7634 2,889 3,805 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 2905 44 19 2905 4491 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 2,190 3,127 3,757 4,303 5,262 6585 7585 6586 7586 2,012 3,926 2,866 5,584 2,211 2,211 2,012 3,926 2,866 5,584 734,44 1 044,53 734,44 1 044,53 7001 7002 13 . 6 . 88 Official Journal of the European Communities No L 146/29 Positive Negative Germany PortugalCN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl PtaDM Esc 100 kg - 2,836 4,057 530,43 758,92 530,43 758,92 530,43 530,43 758,92 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 530,43 758,92 2,511 3,383 4,605 2,217 3.133 4,006 2,889 3,805 2,586 3,502 4,375 5,596 2,086 3.134 4,050 4,923 6,144 2,709 3,756 4,672 5,545 3,381 4,428 5,344 4,617 5,664 6,580 7,453 8,675 5,165 6,212 7,128 8,001 9,222 5,787 6,834 7,750 8,623 530,43 530,43 758,92 530,43 758,92 530,43 No L 146/30 Official Journal of the European Communities 13 . 6 . 88 Positive Negative Germany - PortugalCN'Code Tabte Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg - Denmark Italy France Greece . Ireland Spain Bfrs/Lfrs Dkr lit FF Dr £ Irl PtaDM Esc 100 kg  530,43 758,92 530,43 758,92 6,459 7,506 8,422 8,245 9,292 10,208 11,081 12,302 8,792 9,840 10,756 11,629 12,850 9,415 10,462 11,378 12,251 10,087 11,134 12,050 16,050 17,097 18,013 18,886 20,108 16,598 17,645 18,561 19,434 17,220 18,267 19,184 17,892 18,939 530,43 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 530,43 758,92 530,43 530,43 758,92 (") (") &lt;") O (U) (,.) O (") (") (") (") 2,556 3,429 4,651 2,188 3,104 3,977 5,199 530,43 758,92 13 . 6 . 88 Official Journal of the European Communities No L 146/31 Positive Negative CN-code Table Additionalcode Notes Germany PortugalNether ­ lands F1 Belgium/ Luxem ­ bourg Denmark Italy France ; Greece Ireland Spain Bfrs/Lfrs Dkr lit FF Dr £ Irl Pta United Kingdom £DM Esc 100 kg - 530,43 530,43 758,92 530,43 758,92 530,43 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 7145 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 n C) n n n n n &lt;") (") n n n n n n o n n n n n o o n n n n n n n n (u) (") ( ») n n n n n n n c) (") n 2,810 3,727 4,599 2,435 3,482 4,399 2,132 3,179 4,096 4,968 6,190 2,680 3,727 4,643 5,516 6,738 3,302 4,350 5,266 6,138 3,974 5,022 5,938 5,210 6,258 7,174 8,046 9,268 5,758 6,805 7,722 8,594 9,816 6,381 7,428 8,344 9,217 7,053 8,100 9,016 8,838 9,885 10,802 11,674 12,896 530,43 758,92 530,43 758,92 530,43 530,43 758,92 No L 146/32 Official Journal of the European Communities 13 . 6 . 88 I Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Spain Pta Portugal Esc  7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 O n n n n n n n (U) n C') C') n n n n n n n n n n n n n n n n n n n n n n n n n n n n n n n n 9,386 10,433 11,349 12,222 13,444 10,008 11,056 11,972 12,844 10,680 11,728 12,644 16,644 17,691 18,607 19,480 17,191 18,239 19,155 20,027 17,814 18,861 19,777 18,486 19,533 2,508 3,555 4,471 5,344 6,566 3,056 4,103 5,019 5,892 7,114 3,678 4,725 5,642 6,514 4,350 5,397 6,314 5,022 6,070 10,423  100 kg  - 530,43 758,92 530,43 530,43 530,43 530,43 758,92 530,43 758,92 530,43 13 . 6 . 88 Official Journal of the European Communities No L 146/33 Positive Negative CN-code Table Additionalcode Notes Germany Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain PortugalNether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg - 530,43 758,92 &lt;") n n n n n 530,43 758,92n (U) H (") (U) n 530,43 530,43 758,92 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7280 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 7315 7316 7317 7320 7321 7360 7361 7362 7363 7364 7365 7366 7367 7368 7369 C) n n n n n n n n (U) o 11,471 12,387 13,259 14,481 10,971 12,018 12,935 13,807 15,029 11,594 12,641 13,557 14,430 12,266 13,313 12,938 4,013 5,060 5,977 6,849 8,071 4,561 5,608 6,524 7,397 8,619 5,183 6,231 7,147 8,019 5,855 6,903 7,819 6,528 7,575 10,609 11,656 12,573 13,445 14,667 11,157 12,204 13,120 13,993 15,215 530,43 758,92 530,43 O (") n n n n (U) (") (U) n 530,43 758,92 (") (M) n n n n n 530,43 758,92 No L 146/34 Official Journal of the European Communities 13 . 6 . 88 Positive Negative CN-code Table Additionalcode Notes Germany PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Bfrs/Lfrs Dkr Lit FF Dr £ Irl " PtaDM Esc  100 kg ­ 530,43 n n n n n n n n 530,43 758,92 /1&gt;\ /lt\ /IS\ /lt\ /1S\ /18\ /18\ 530,43 758,92 530,43 (") n n n o n n n 7370 7371 7372 7373 7375 7376 7380 7400 7401 7402 7403 7404 7405 7406 7407 7408 7409 7410 7411 7412 7413 7415 7416 7417 7420 7421 7460 7461 7462 7463 7464 7465 7466 7467 7468 7470 7471 7472 7475 7476 7500 7501 7502 7503 7504 11.779 12,827 13,743 14,616 12,451 13,499 13,124 5,393 6,440 7,356 8,229 9,451 5,941 6,988 7,904 8,777 9,998 6,563 7,610 8,526 9,399 7,235 8,282 9,198 7,907 8,954 10.780 11,827 12,743 13,616 14,837 11,327 12,375 13,291 14,163 11,950 12,997 13,913 12,622 13,669 7,901 8,948 9,865 10,737 11,959 (") (") (") (") O (") n n ( »&gt; 530,43 758,92 530,43n (U) (") C) n n n n n n r) 530,43 758,92 13 . 6 . 88 Official Journal of the European Communities No L 146/35 Positive Negative Germany CN-code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal Bfrs/Lfrs Dkr lit FF Dr £ Irl Pta EscDM  100 kg  n n n n n n n n 530,43 758,92 530,43n n n n n n (U) (U) n n 530,43 758,92 7505 7506 7507 7508 7509 7510 7511 7512 7513 7515 7516 7517 7520 7521 7560 7561 7562 7563 7564 7565 7566 7567 7568 7570 7571 7572 7575 7576 7600 7601 7602 7603 7604 7605 7606 7607 7608 7609 7610 7611 7612 7613 7615 7616 7617 n C") n n n o n c*) n 8,449 9,496 10,412 11,285 12,507 9,071 10.119 11,035 11,908 9,743 10.791 11,707 10,416 11,463 11,089 12,137 13,053 13,925 15,147 11,637 12,684 13,601 14,473 12,260 13,307 14,223 12,932 13,979 10,950 11,997 12,914 13,786 15?008 11,498 12,545 13,461 14,334 15,556 12.120 13,168 14,084 14,956 12.792 13,840 14,756 530,43 (") (") (") n n n n n n 530,43 758,92 530,43 758,92 n o n n n n n n n 530,43 No L 146/36 Official Journal of the European Communities 13 . 6. 88 Positive Negative Germany Denmark Italy France Greece Ireland Spain Portugal CN-code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc  100 kg  530,43 758,92 530,43 530,43 7620 7621 7700 7701 7702 7703 7704 7705 7706 7707 7708 7710 7711 7712 7715 7716 7720 7721 7722 7723 7725 7726 7727 7728 7730 7731 7732 7735 7736 7740 7741 7742 7745 7746 7747 7750 7751 7760 7761 7762 7765  7766 7770 7771 7780 O (") (") O O n n n n (U) c) n n n n n ( ») (,.) ( ) n n n n o c) (U) (") (U) (U) n n n n n n n n n (U) (,.) n n ( ») (u) c) 13,465 14,512 12,259 13,306 14,222 15,095 16,316 12,806 13,854 14,770 15,642 13,429 14,476 15,392 14,101 15,148 12,463 13,510 14,426 15,299 13,011 14,058 14,974 15,847 13,633 14,680 15,596 14,305 15,352 16,024 17,071 17,987 16,571 17,619 18&gt;535 17,194 18,241 19,585 20,632 21,548 20,132 21,180 20,755 21,802 23,146 530,43 13 . 6 . 88 Official Journal of the European Communities No L 146/37 l Positive Negative CN-code Table Additionalcode Notes Germany DM Nether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Ir! Spain Pta Portugal Esc  7781 7785 7786 7800 7801 7810 7811 7812 7815 7816 7817 7820 7821 7830 7831 7840 7841 7860 7861 7900 7901 7910 7911 7912 7915 7916 7917 7920 7921 7930 7931 7940 7941 7960 7961 n (U) (U) ( 15 ) n n n n n n n n n n n n n n n 24,193 23,693 24,741 2,514 3,561 22,866 23,913 24,829 23,414 24,461 25,377 4,053 5,100 24,036 25,083 7,131 8,178 10,759 11,806 3,107 4,155 23,460 24,507 25,423 24,007 25,055 25,971 4,647 5,694 24,630 25,677 7,725 8,772 11,353 12,400 \  100 kg   I Amounts to be deducted  5 1XX 52XX 53XX 54XX 55XX 56XX 570x 0,368 0,779 1,246 1,675 2,454 3,646 5,588  No L 146/38 Official Journal of the European Communities 13 . 6 . 88 I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I I \ DM Fl £ Bfrs/Lfrs Dkr lit FF Dr £ Irl Pta Esc I 57 lx \ 5,588  100 kg   \ 572x \ 7,740   573x \ \ 7,740   574x \ 9,951   \ 575x 9,951   Il 576x 12,163   I 577x578x I 12,16314,374   I 59xx \ 0,368  Amounts to be deducted I 6 1 XX \ 0,256 _  \ 62xx l 0,542   63xx \ 0,868   \ 64xx \ 1,167   l 65xx 1,709   66xx l 2,540   670x \ 3,893   67 lx \ 3,893   672x II 5,392   673x I 5,392   674x \ 6,933  _ 675x 6,933   Il 676x 8,473   Il 677x 8,473   Il 678x 10,014   Il 69xx 0,256  (*) See the additional code corresponding to the composition of the merchandise . (") If the goods contain butter reduced in price under the Regulation indicated in Table 6 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indi ­ cated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate . (") For products falling within CN code 2106 90 99, the amounts indicated for additional codes 7001 , 7002, 7003 and 7004 are applicable only to liquid preparations which after diluting or other treatment are intended for the manufacture of beverages for con ­ sumption . N.B. For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods . Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose ^content of the goods is less than the glu ­ cose content, the amount of glucose to be included in the above calcu ­ lation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. 13 . 6 , 88 Official Journal of the European Communities No L 146/39 PART 9 PRODUCTS TO WHICH REGULATION (EEC) No 426/86 RELATES Monetary compensatory amounts I Positive Negative CN-code Table Additionalcode Notes Germany Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM Fl £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc 2007 91 10 4 7385  100 kg  2,424 2007 99 10 5 7387 i .... i 2,424 2007 99 20 5 7387 \ 2,424 200799 31 5 7387 l 2,424 200799 33 5 7387 I 2,424 2007 99 35 5 7387 2,424 2007 99 39 5 7387 2,424 No L 146/40 Official Journal of the European Communities 13 . 6 . 88 PART 10 SECTOR OLIVE OIL Monetary compensatory amounts I \ Positive Negative CN-code Table Additionalcode Notes Germany : Nether ­ lands United Kingdom . Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal I DM FI £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Pta Esc \  100 kg  1509 10 10 1 1 7298 7299 7314 5,382 5,382 3,430 341,49 341,49 341,49 1509 10 90 1 1 1 7298 7299 7314 5,959 4,007 4,007 381,04 381,04 381,04 1509 90 00 1 1 7298 7299 7314 5,920 3,968 3,968 375,64 375,64 375,64 1510 00 10 1 1 1 7298 7299 7314 2,319 2,319 0,367 131,51 131,51 131,51 1510 00 90 1 1 1 7298 7299 7314 2,829 0,877 0,877 &gt; 160,45 160,45 160,45 13 . 6 . 88 Official Journal of the European Communities No L 146/41 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector 0,990 0,990 0,990 0,990 1,039 1,111 1,049 1,127 1,127 1,076 1,111 1,127 1,111 1,127 1,127 1,042   1,055 1,055 1,016 1,055 1,065 1,020 1,026 1,055 1,065 1,055 1,055 1,010 1,035 1,035 1,035 1,010 1,035 1,035 1,035 1,035 1,480 1,480 1.375 1.376 1,376 1,405 1,341 1,480 1,376 1,480 1,376 1,376 1,291 1,020 1.035 1,021 1.036 1,036 1.035 1.036 1.035 1.036  1,096 1,096 1,011 ANNEX III Application of Article 10 of Regulation (EEC) No 1677/85 100 Lit 1 £ 1 £ Irl Bfrs/Lfrs 2,79908 64,4582 55,2545 Dkr 0,517655 11,9207 10,2187 DM 0,13571 3,12517 2,67895 FF 0,455152 10,4814 8,98483 F1 0,15291 3,52126 3,01849 £ Irl 0,0506579 1,16657  £ 0,0434247  0,857215 Lit  2 302,84 1 974,02 Dr 10,8217 249,206 213,623 Esc 11,0618 254,735 218,363 Pta 8,94621 206,016 176,6